DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/24/2021 has been entered.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #15109092 received on 5/24/2021. Claims 3 and 11 are cancelled. Claims 1-2 are amended. Claims 4-5, 8-10 and 12-16 are previously presented. Claims 6-7 are left in original form. Claims 1-2, 4-10, 12-16 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 5/24/2021, with respect to claims 1-2 have been fully considered and are persuasive.  The rejection of claims 1-2 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests an optical film, comprising: a monolithic collimating reflective polarizer; and an array of concave microlenses disposed on a major surface of the collimating reflective polarizer, wherein the collimating reflective polarizer has a transmission along a pass axis at normal incidence of Tpassnormal for p-pol light and a transmission along the pass axis at 60 degrees incidence of Tpass60 for p-pol light, and a ratio of Tpass60 to Tpassnormal is less than 0.75 (claim 1); nor An optical film, 
Specifically, “there is no express disclosure by Weber on how the overall ratio of transmission at 60 degrees vs. 0 degrees for polarized light changes when the optical construction is modified to include an array of concave microlenses disposed on its major surface” (see page 5 of Remarks).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TOAN C LY/Primary Examiner, Art Unit 2887